U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedDecember 31, 2009 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-30058 AMERICAN WENSHEN STEEL GROUP, INC. (Name of Registrant as Specified in its Charter) Delaware 04-2621506 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) c/o Warner Technology & Investment Corp., 100 Wall Street, 15 th Floor, New York,
